13-1405
        Chen v. Holder
                                                                                         BIA
                                                                                 A098 593 676
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals
 2      for the Second Circuit, held at the Thurgood Marshall United
 3      States Courthouse, 40 Foley Square, in the City of New York,
 4      on the 14th day of March, two thousand fourteen.
 5
 6      PRESENT:
 7               JOHN M. WALKER, JR.,
 8               JOSÉ A. CABRANES,
 9               RAYMOND J. LOHIER, JR.,
10                    Circuit Judges.
11      _____________________________________
12
13      QHING HUA CHEN,
14               Petitioner,
15
16                       v.                                        13-1405
17                                                                 NAC
18      ERIC H. HOLDER, JR., UNITED STATES
19      ATTORNEY GENERAL,
20               Respondent.
21      _____________________________________
22
23      FOR PETITIONER:                Gang Zhou, New York, NY.
24
25      FOR RESPONDENT:                Stuart F. Delery, Assistant Attorney
26                                     General; Edward J. Duffy, Senior
27                                     Litigation Counsel; Charles S. Greene
28                                     III, Trial Attorney, Office of
29                                     Immigration Litigation, United States
30                                     Department of Justice, Washington,
31                                     D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Qhing Hua Chen, a native and citizen of the

 6   People’s Republic of China, seeks review of the March 19,

 7   2013, decision of the BIA denying her motion to reopen.        In

 8   re Qhing Hua Chen, No. A098 593 676 (B.I.A. Mar. 19, 2013).

 9   We assume the parties’ familiarity with the underlying facts

10   and procedural history in this case.

11       The BIA’s denial of Chen’s motion to reopen as untimely

12   was not an abuse of discretion.   See Kaur v. BIA, 413 F.3d
13   232, 233 (2d Cir. 2005) (per curiam).    An alien may file one

14   motion to reopen no later than 90 days after the date on

15   which the final administrative decision has been rendered in

16   the proceedings sought to be reopened.    8 U.S.C.

17   § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).    There is no

18   dispute that Chen’s 2012 motion was untimely, as the final

19   administrative decision was issued in 2008.     However, the

20   time and number limitations do not apply to a motion to

21   reopen if it is “based on changed circumstances arising in

22   the country of nationality or in the country to which

23   deportation has been ordered, if such evidence is material

                                  2
 1   and was not available and could not have been discovered or

 2   presented at the previous hearing.”    8 C.F.R.

 3   § 1003.2(c)(3)(ii); see also 8 U.S.C. § 1229a(c)(7)(C)(ii).

 4   Here, the BIA did not err in concluding that Chen did not

 5   demonstrate materially changed country conditions in China

 6   excusing the untimely filing of her motion to reopen.

 7       As the BIA noted, Chen’s conversion to Christianity in

 8   the United States in 2011, well after she was ordered

 9   removed, reflects a self-induced change in personal

10   circumstances and therefore does not exempt her motion from

11   the applicable bars.     See Yuen Jin v. Mukasey, 538 F.3d 143,

12   155-56 (2d Cir. 2008); Wei Guang Wang v. BIA, 437 F.3d 270,

13   273-74 (2d Cir. 2006).

14       Even if Chen’s conversion to Christianity was not a

15   self-induced change, substantial evidence supports the BIA’s

16   determination that Chen failed to demonstrate changed

17   country conditions in China.     See Jian Hui Shao v. Mukasey,

18   546 F.3d 138, 169 (2d Cir. 2008) (when the BIA considers

19   relevant evidence of country conditions in evaluating a

20   motion to reopen, we review the BIA’s factual findings under

21   the substantial evidence standard).    “In determining whether

22   evidence accompanying a motion to reopen demonstrates a


                                     3
 1   material change in country conditions that would justify

 2   reopening, [the BIA] compare[s] the evidence of country

 3   conditions submitted with the motion to those that existed

 4   at the time of the merits hearing below.”    Matter of S-Y-G-,

 5   24 I. & N. Dec. 247, 253 (BIA 2007).   As the BIA determined,

 6   the country conditions evidence that Chen submitted shows,

 7   for the most part, a continuation of the Chinese

 8   government’s mistreatment of Christians, rather than any

 9   material change.   See id. at 257 (“Change that is

10   incremental or incidental does not meet the regulatory

11   requirements for late motions” to reopen).   Therefore,

12   because the BIA’s inference that conditions in China have

13   not materially changed “is tethered to the evidentiary

14   record, we will accord deference to the finding.”    See Siewe

15   v. Gonzales, 480 F.3d 160, 168-69 (2d Cir. 2007) (“support

16   for a contrary inference – even one more plausible or more

17   natural – does not suggest error”).

18       Moreover, as the BIA noted, the record indicates that

19   treatment of Christians varies from region to region and

20   does not show many instances of persecution in Chen’s home

21   province of Fujian.   As a result, because Chen did not

22   demonstrate a change in conditions with regard to the


                                   4
 1   treatment of Christians in Fujian, the BIA did not abuse its

 2   discretion in denying her untimely motion to reopen.

 3       For the foregoing reasons, the petition for review is

 4   DENIED.   As we have completed our review, any stay of

 5   removal that the Court previously granted in this petition

 6   is VACATED, and any pending motion for a stay of removal in

 7   this petition is DISMISSED as moot. Any pending request for

 8   oral argument in this petition is DENIED in accordance with

 9   Federal Rule of Appellate Procedure 34(a)(2), and Second

10   Circuit Local Rule 34.1(b).

11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk
13




                                     5